
	
		II
		111th CONGRESS
		1st Session
		S. 2417
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2009
			Mrs. Hagan introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain synthetic
		  staple fibers that are not carded, combed, or otherwise processed for
		  spinning.
	
	
		1.Acrylic or modacrylic
			 synthetic staple fibers, not carded, combed, or otherwise processed for
			 spinning
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Acrylic staple fibers (polyacrylonitrile staple) containing 85
						percent or more by weight of acrylonitrile units and 2 percent or more but not
						over 3 percent of water, not pigmented (ecru), crimped, with an average
						filament decitex of 1.3 (plus or minus 10 percent) and fiber length of 40 mm
						(plus or minus 10 percent) (provided for in subheading
						5503.30.00)FreeNo changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
